UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 August 21, 2015 Date of report (Date of earliest event reported) AG&E HOLDINGS INC. (Exact name of registrant as specified in its charter) Illinois 1-8250 36-1944630 (State or other jurisdiction of incorporation or organization) (Commission file number) (IRS Employer Identification No.) 9500 West 55th Street, Suite A, McCook, Illinois (Address of Principal Executive Offices) Registrant’s telephone number, including area code: (708) 290 2100 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425). ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12). ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)). ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). Item 7.01Regulation FD Disclosure. Since December 4 , 2013, AG&E Holdings Inc. (the “ Company ”) has evaluated various strategic alternatives available to the Company and hired Innovation Capital, LLC as its financial adviser to assist with that process. As a result of the Company’s strategic alternatives review, on September 12, 2014, the Company sold its liquid crystal display (LCD) business (the “ LCD Business ”) for approximately $8.0 million in cash. The Company is now announcing the following: 1. The Company intends to make a cash distribution, from the proceeds received in the sale of the LCD Business, of approximately $5.3 million ($0.45 per share) in aggregate to its shareholders (the “ Interim Distribution ”). A portion of the proceeds from the sale of the LCD Business will be retained by the Company to fund the following additional actions The Interim Distribution record date has been set as September 4, 2015 with a payment date of September 15, 2015. 2. The Company expects to continue to offer its remaining gaming parts distribution business (the “ Gaming Business ”) for sale. Any sales process would comply with all applicable gaming rules and regulations. The Company intends to continue to use Innovation Capital to assist with the sale of the Gaming Business. 3. Shortly after the consummation of the sale of the Gaming Business, the Company expects to make a final cash distribution to its shareholders (the “ Final Distribution ”). The Company is examining certain legal, tax, accounting and regulatory aspects of the Interim Distribution that the Company believes are relevant to achieve a tax-efficient distribution for shareholders. The Company expects to file a definitive proxy statement with the U.S. Securities and Exchange Commission (the “
